Case 1:18-cv-00069-HYJ-PJG ECF No. 39, PageID.539 Filed 10/30/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION
                                           ______

EDWARD W. REYNOLDS, et al.,

                        Plaintiffs,                 Case No. 1:18-cv-69
v.                                                  Honorable Hala Y. Jarbou
GREG TALBERG, et al.,

                        Defendants,

WILLIAMSTON HIGH SCHOOL GAY-
STRAIGHT ALLIANCE,

                        Intervenor-Defendant.
______________________________/

                                          JUDGMENT

        In accordance with the Opinion and Order entered this date,

        IT IS ORDERED THAT Plaintiffs’ complaint is DISMISSED for lack of jurisdiction

and failure to state a claim.




 Dated: October 30, 2020                            /s/ Hala Y. Jarbou
                                                    Hala Y. Jarbou
                                                    United States District Judge




                                                1
